Exhibit 10.2 INCENTIVE STOCK OPTION AWARD PURSUANT TO THE PRIVATE BANCSHARES, INC. 2 THIS INCENTIVE STOCK OPTION AWARD (the “Award”) is made as of the Grant Date by and between PRIVATE BANCSHARES, INC. (the “Company”), a Georgia corporation, and (the “Optionee”). Upon and subject to the Terms and Conditions attached hereto and incorporated herein by reference, the Company hereby awards as of the Grant Date to Optionee an incentive stock option (the “Option”), as described below, to purchase the Option Shares. A. Grant Date: , 2007. B. Type of Option: Incentive Stock Option. C. Plan under which granted: Private Bancshares, Inc. 2006 Stock Incentive Plan. D. Option Shares: All or any part of shares of the Company’s common stock (the “Common Stock”), subject to adjustment as provided in the attached Terms and Conditions. E. Exercise Price: $ per share, subject to adjustment as provided in the attached Terms and Conditions. The Exercise Price is, in the judgment of the Committee, not less than 100% of the Fair Market Value of a share of Common Stock on the Grant Date or, in the case of an Over 10% Owner, not less than 110% of the Fair Market Value of a share of Common Stock on the Grant Date. F. Option Period: The Option may be exercised only during the Option Period which commences on the Grant Date and ends, generally, on the earliest of (a) the tenth (10th ) anniversary of the Grant Date (unless the Optionee is an Over 10% Owner, in which case the fifth (5th ) anniversary of the Grant Date); or (b) the earliest of (i) three (3) months following the date the Optionee ceases to be an employee of the Company (including all Affiliates) for reasons other than death, Disability or due to the Optionee’s Termination of Employment for Cause; (ii) one (1) year following the date the Optionee ceases to be an employee of the Company (including all Affiliates) due to death or Disability; or (iii) the date the Optionee ceases to be an employee of the Company (including any Affiliate) for Cause; provided however, that the Option may be exercised as to no more than the vested Option Shares determined pursuant to the Vesting Schedule. Note that other limitations to exercising the Option, as described in the attached Terms and Conditions, may apply . G. Vesting Schedule: The Option Shares shall become vested in accordance with Schedule 1 hereto (the “Vesting Schedule”). IN WITNESS WHEREOF, the parties have executed and sealed this Award as of the Grant Date set forth above. PRIVATE BANCSHARES, INC. By: Title: TERMS AND CONDITIONS TO THE INCENTIVE STOCK OPTION AWARD PURSUANT TO THE PRIVATE BANCSHARES, INC. 2 1.
